DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 2 has been canceled. Claims 1 and 3-10 are pending in the application.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 8/9/2021, with respect to claims 1 and 3-15 have been fully considered and are persuasive.  The rejection of 6/23/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3- allowed.
The following is an examiner’s statement of reasons for allowance:
Sato et al. (US 2008/0066718 A1) hereinafter Sato discloses an internal combustion engine with an air flow sensor which adjusts a throttle opening on the target air rate. Komuro discloses adjusting a throttle opening based on a difference between an estimated amount and a measured amount of air flow. However, Sato nor Komura disclose, “a throttle opening correcting section for correcting the preset throttle opening on a basis of the target air rate upon fuel cutoff that stops a fuel from being supplied to the internal combustion engine and of an actual air rate measured by the air flow rate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747